DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	Examiner notes of record that no double patenting rejections are appropriate at this time. U.S. Patent No. 11,074,721 contains similar claims to the current pending claims, however the ’721 patent does not anticipate the current set of claims. The ‘721 patent fails to claim equation 1 as claimed in the current claims. 

Claim Objections
Claims 1-11 are objected to because of the following the claims have numerous instances of a lack of antecedent basis for claim limitations. Some examples are as follows: 
Claim 1 line 10 “the relationship between the relative angle”
Claim 1 line 11 “the  pixel distance”
Claim 1 line 15 “the relationship between the brightness” 
Claim 1 lines 16 “the  depth distance from the actual position” 
Claim 1 line 20 “the relationship between the scale r “
Claim 1, page 2 line 5 “ the  pixel distance from the reference point P” 
Claim 1 page 2 line “the 
Claim 2 line 4 “selecting the  edge”
Claim 6 line “calculating the distance from the target point P to the spherical center of the front enclosure separately” 
There are numerous limitations throughout the claims which lack antecedent basis, all limitations should be introduced for the first time with an a or an article. 
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an identification module as disclosed in [0057] 
a calibration calculation module a disclosed in [0057] 
a brightness detection module as disclosed in [0057]
a measurement calculation module as disclosed in [0057] 
in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
I. 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations identified above in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification discloses ample algorithmic support for the functions claimed in claim 16, however, the specification lacks the disclosure of a specific structure capable of performing the functions. The specification discloses a capsule endoscope comprising a board, a photographing unit and a transparent enclosure. See [0024]. This is insufficient structure to perform the specific functions as required under an interpretation under 35 U.S.C. 112(f).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 11 recites the limitation "the equation 1", “the equation 2, and “the equation 3”. There is insufficient antecedent basis for these limitations in the claim. For the purposes of this action, Examiner is interpreting these limitations to reference the equations previously disclosed in claim 1. Claim 11 is an independent claim and the equations should be positively recited in claim 11 for clarity of the record. 

II. 35 U.S.C. 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


I. Software per se
Claim 11 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, as discussed above claim 16 invokes interpretations under 35 U.S.C. 112(f), however, the specification fails to provide a description of the specific structure to perform the functions of the limitations. Therefore, the broadest reasonable interpretation of the claim as a whole is a software only embodiment. Claim 16 is directed to software per se and is therefore not patent eligible. 

II. Abstract Idea 
Claims 1, 6-7, and 9-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of the mathematical relationships between pixels without significantly more. 
Regarding claims 1 and 11 , under step 1 of the analysis the claim is directed toward a statutory category (method). Under step 2A prong one, the claim is directed to the abstract idea 
Dependent claims 6-7 and 9-10 fail to add significantly more and overcome the above interpretation. 
However, dependent claim 2-5 and 8 do amount to significantly more. For example claim 2 recites gathering pixels over a threshold as a contact region. Claim 3 marks rings within the images and records an edge part. Claim 4 stores correction factors according to different exposure levels and different digestive tract regions. Claim 8 builds a three-dimensional image and identifies lesions. These limitations add meaningful limitations which tie the mathematical relationships of claim 1 to a practical application. 

Allowable Subject Matter
No rejections are made under prior art. Claims 1-11 would be allowed if the above rejections are overcome. Claims 2-5 and 8 are objected to as dependent upon a rejected base claim and would be allowable if rewritten in independent form. 

Park (US 2019/0365213) teaches the processing of stereo endoscopy images using a depth estimation from a direct attenuation model. See [0041-58] but fails to disclose the required processing of the claim language. 
Khan (US 2013/0271585) teaches the processing of capsule endoscopic images according to a color space analysis but fails to teach the processing of the current claims. 
Claims 2-10 depend from claim 1 and would therefore also be allowed if all rejections above were overcome. 

Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teach the comparison of the predicted brightness of the reference point P with the actual pixel brightness to obtain a correction factor (equation 4) as required by the claim. 
Park (US 2019/0365213) teaches the processing of stereo endoscopy images using a depth estimation from a direct attenuation model. See [0041-58] but fails to disclose the required processing of the claim language. 
Khan (US 2013/0271585) teaches the processing of capsule endoscopic images according to a color space analysis but fails to teach the processing of the current claims. 

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Molly Delaney/Examiner, Art Unit 2666